Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 12/16/2021.
	Currently, claims 1, 3-4, 6-14, 16 and 18-24 are pending with claims 8, 14, 16, 18-20 being withdrawn from consideration as being drawn to a non-elected Group.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, 11-13 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oh (US 8,723,228 patented 05/13/2014).  
As to claims 1, Oh a structure (see Fig. 4 with Fig. 6 incorporated therein as the gate structure in region A as slight alternate embodiment to Fig. 4; col. 9, line 27-29 discussing incorporation of the alternate gate in Fig. 6 into Fig. 4’s main embodiment; note also that Fig. 4 itself, the main embodiment has many like parts that were introduced in prior embodiments 
a high-electron-mobility transistor including a first semiconductor layer (the office here designates layer 130 as this layer; col. 5, lines 17-22 introduces this part and it carries over to col. 5, line 57-64; note however that this designation of parts can be swapped with part 150 for an alternate grounds of rejection for specifically claim 11 below), a second semiconductor layer (the office here designates layer 150 as this layer; col. 5, lines 40-45; note however that this designation of parts can be swapped with part 130 for an alternate grounds of rejection for specifically claim 11 below) adjoining the first semiconductor layer along an interface (see interface of 130/150), a first trench located in the first semiconductor layer and the second semiconductor layer (note the trench which the gate is in when the recessed gate embodiment of Fig. 6 is used as the gate for Fig. 4 as discussed above), a gate electrode located at least in part in the first trench (note the gate electrode 163 is in the trench just noted; col. 8, line 8), and a source/drain region, the first semiconductor layer comprising a first compound semiconductor material (note the layer 130 is AlGaN etc. in embodiments; col. 5, lines  17-22), and the second semiconductor layer comprising a second compound semiconductor material different in composition from the first compound semiconductor material (note 150 being GaN in an embodiment which is different from AlGaN; col. 5, lines 38-40; note also for claim 11 below specifically that switching the designations of 130 and 150 vice versa as noted above still has them being made of appropriate materials to meet the claim terms); and 
a first insulator region (see 150a in Fig. 4’s embodiment; col. 8, line 22-29 and col. 8, line 50-59 further telling elemental species to implant as Fe etc.; note also in the alternate for the claims 12-13 below the office will designate only a leftmost strip region of the overall region 150a excluding the mid and rightmost strips of 150a as they will be designated as other regions 


As to claim 4, Oh shows the device wherein the first compound semiconductor material is aluminum-gallium nitride (see the AlGaN embodiment for 130 above), the second compound semiconductor material is gallium nitride (note the GaN embodiment discussed above), and the elemental species is fluorine, nitrogen, or iron (note the Fe embodiment discussed above).  

As to claim 6, Oh shows the device wherein the first trench includes an end (see the right hand side “end” of the trench which the gate is in), and the first insulator region is 

As to claim 7, Oh further comprising: 
a conformal dielectric layer (see dielectric 170 here appearing to be intended to have a high degree of conformality in this context; col. 7, line 35-40) on the first semiconductor layer and the second semiconductor layer at the end of the first trench (note this is on 130 and 150 on the end discussed above in the embodiment with Fig. 6’s structure brought into the Fig. 4 structure as the gate structure), the conformal dielectric layer positioned between the first insulator region and the end of the first trench (note that the layer 170 is between 150a and the end of the trench noted above, although perhaps not directly between in some ways of viewing the reference, directly between in other ways of viewing the reference where the “end” is switched to the left hand side of the trench as an alternate grounds of rejection that can be used), 
wherein the gate electrode includes a first portion positioned in the first trench (note the overall part 163 here designated as the first portion under a main designation of parts, although under an alternate designation of parts here the office can designate the lower portion of 163 by itself as well) with a gap between the first portion of the gate electrode and the conformal dielectric layer at the end of the first trench (note that over at the end of the first trench discussed above there is a little gap of open air between the first portion discussed above and the part of the overall layer 170 that is itself “at” the end of the first trench discussed above).  




As to claim 12, Oh shows the device further comprising: a second insulator region in the first semiconductor layer and the second semiconductor layer (note here the office will designate the rightmost strip of the overall region 150a here as a second insulator region under the alternate grounds of rejection discussed above for claim 12), the second insulator region extending through the interface at a second localized position that is laterally between the gate electrode and the source/drain region (note the localized position of where the righthand strip portion of the overall region 150a goes through the 130/150 interface).  



As to claim 23, Oh shows the device wherein the first semiconductor layer and the second semiconductor layer surrounding a plurality of sides of the first isolation region lack the atoms of the elemental species (note that the layers 130 and 150 have parts surrounding a plurality of sides of 150a do not have the elemental species Fe etc. therein).  

As to claim 24, Oh shows the device wherein the first trench includes an end, and the first insulator region is positioned adjacent to the end of the first trench (see the end discussed above of the trench in which the gate is formed and note that the part 150a is positioned nearby thereto).  

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 8,723,228 patented 05/13/2014) in view of Liu et al. (“Liu” Liu, S. “Al2O3/AlN/GaN MOS-Channel-HEMTs with an AlN Interfacial Layer” IEEE Elec. Dev. Let. Vol. 35 No. 7, 07/2014 pp 723-725).
As to claim 3, Oh shows the device as related for claim 1 above, and further shows the device being one wherein the first compound semiconductor material is aluminum-gallium nitride (see layer 130 as AlGaN as noted above), the second compound semiconductor material is gallium nitride (see layer 150 as GaN as noted above).  

However, Oh fails to show the elemental species being explicitly fluorine (note Oh gives a truncated list of all the available known species to use in such implantations without mentioning F).  

Liu shows using fluorine implant to make isolation regions for HEMTs (note the use of fluorine as the implant species in Fig. 1; top of first paragraph in page 724).  

.  


Claims 9-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 8,723,228 patented 05/13/2014) in view of Haeberlen et al. (“Haeberlen” US 20150243775 published 08/27/2015).
As to claim 9, Oh shows the device above, but fails to show, under the normal designation of parts above, it being a device comprising: a second insulator region including a second portion of the first semiconductor layer and a second portion of the second semiconductor layer (note the office might could make odd designations as done for claims above for this region but under the normal designation of parts the office will just here consider this not shown and bring in the additional part in the combination for easy designation below to simplify the rejection), 
and a second trench located in the first semiconductor layer and the second semiconductor layer, wherein the second insulator region is laterally positioned between the second trench and the source/drain region, and the second insulator region extends through the interface at a second localized position that is laterally between the second trench and the source/drain region (in other words there is no structure exactly like the applicant has in their drawings, or for instance a structure where the main device gets duplicated off to the right hand side of the drawings in Oh and then there is a second trench and a second insulator region in the 

Haeberlen shows in Fig. 6 an additional device for integration on the same substrate as a different device which is substantially duplicated except that the mode can be switched to d mode for the second device (note device 200 in Fig. 6 being a d mode HEMT for integration on the same substrate as the e-mode device 100 with the main body layers being extended out for the extra device; [0080-0082]; see then for the actual integration process they show Fig. 7a-c where device 400 is seemingly supposed to be a like part to 200).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the substantial duplication of the device made to make a near duplicate device beside the main device but as an opposite mode device with slightly altered gate material as taught by Haeberlen above to have made another substantially duplicate device to the one in Oh, off to the right hand side of the main device in Oh, but with opposite mode with the motivation of incorporating more/additional functionality into an overall integrated device (see formation of integrated devices with more functionality making useful circuits; [0082]).   

The office notes that once a substantially duplicated device with opposite mode has been made beside the device in Oh (in the combination with Haeberlen above) the combined device is then noted to have a second insulator region including a second portion of the first semiconductor layer and a second portion of the second semiconductor layer (note when the device in Oh is duplicated except with its mode switched by changing a gate material to an 
and a second trench (note that duplicating the device in Oh will make a second duplicated trench for the duplicated gate structure and it will be off to the right hand side of the figure in Oh as modified in the combination above) located in the first semiconductor layer and the second semiconductor layer (note this is down through the extended parts 130/150 as they are extended to make the duplicated device therein in the combination as noted above), wherein the second insulator region is laterally positioned between the second trench and the source/drain region (note that the newly duplicated region 150a that will be off to the right hand side of the page in Oh’s figures will be between the second gate trench that was duplicated and a part of the overall source/drain region that is here designated to include the duplicated source/drain region for the newly duplicated device), and the second insulator region extends through the interface at a second localized position that is laterally between the second trench and the source/drain region (the newly duplicated region 150a will extend through the interface of the extended parts 130/150 at a second localized position similar to how the actual main part 150a is in Oh, but off in the duplicated device on the right hand side of the figure in Oh, and note this position will be between the second trench that is duplicated for the second duplicated gate recess and the overall source/drain region that includes all of the source/drain regions of the overall device).  Or, in easy to understand English, in the rejection above, all that is done is just duplicating the device in the combined embodiment in Fig. 4/6 of Oh out to the right hand side, but change the gate materials to make a different mode for the duplicated 


As to claim 10, Oh as modified by Haeberlen above shows the device above, wherein the first semiconductor layer and the second semiconductor layer include respective third portions laterally positioned between the first insulator region and the second insulator region (note the portions of 130/150 that are under the drain electrode in the Fig. 4/6 embodiment discussed above will be between the main 150a region and the duplicated 150a region off the right hand side of the page).  

As to claim 21, Oh as modified by Haeberlen above shows the device above, wherein the second portion of the first semiconductor layer and the second portion of the second semiconductor layer each contain atoms of the elemental species (note that the duplicated 150a will have parts of 130/150 the same as the main part 150a and these will have the Fe atoms therein and will be designated as these two second portions).  


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 8,723,228 patented 05/13/2014), as applied to claim 11 above, in view of Oyama US 2017/0345919 published 11/30/2017).
As to claim 22, Oh shows the device noted above for claim 11, wherein the first insulator region is positioned adjacent to the end of the first trench (note the region 150a being nearby to 

Oyama shows a device with a gate electrode that includes a second portion that extend beyond the end of the first trench towards the source/drain region (see formation of 7a for the gate in Fig. 10; [0072]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the second portion that extends beyond the end of the first trench for a gate structure as taught by Oyama to have made such a gate extension portion for the gate in Oh with the motivation of trying to help reduce leakage current (see reduction in leakage current by using 7a; [0072]).  


Response to Arguments
	The applicant’s arguments in the Response are acknowledged and appear to be technically correct.  The office does note however that the old 2019/0280112 reference appears to just need a minor modification to still be relevant to the independent claim under 35 U.S.C 103.   





Conclusion
	The office here notes that in general the previous comments made in the last action are still applicable.  Although quite a bit of art has been distinguished over, there is still much remaining that is relevant.  Right now, art like the art above and art similar thereto, as well as art which has just generic old school implanted isolation regions (made of whichever elemental species) that go down through the AlGaN/GaN 2DEG creation interface around the outskirts of a main HEMT device are very relevant.  The later such art is relevant because as soon as such a device has a neighboring HEMT brought in during a combination duplicating the main HEMT then all limitations will be met due to their then being a source/drain region over further past the implanted area which can be designated as “the source/drain region” in the claims, and then the isolation will have the requisite “betweenness”/”lateral positioning” that the claim is wanting with comparison to the recessed gate of the main HEMT’s gate trench.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GRANT S WITHERS/Primary Examiner, Art Unit 2891